Proceeding under article 78 of the Civil Practice Act to review a determination of the New York State Lottery Control Commission, dated December 20, 1961, revoking petitioner’s license to conduct bingo games on the ground that it had violated the statute (General Municipal Law, §§ 488, 491, 495), in that it permitted nonmembers of its organization to assist at such games and kept inaccurate records of its receipts and expenses. By order of the Supreme Court, Nassau County, made February 7, 1962, pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination confirmed and proceeding dismissed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.